Case 4:20-cv-01735 Document 1 Filed on 05/18/20 in TXSD Page 1 of 12

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) otis —
IN THE UNITED STATES DISTRICT COURT

FOR THE Souther DISTRICT OF TEXAS MAY 1g 2020

Houstorv DIVISION Datta
Foedecick Carter *1 L923) 5 Brey eo Coney

Plaintiff's Name and [D Number

lollace Pack Unt

Place of Confinement

 

 

CASE NO.
(Clerk will assign the number)

 

Evecutive Oicector Bryan Callier - Box 99 Mantvile Tx
Defendant's Name and Address Rt 2Q, 8 OX uy y 00

Wacden David Lofton Hughes Uart, Gates ville Tx, 2657
Defendant's Name and Address

Asst. Warden Clay ton- Hughes Unit, Getes ville TX

Defendant’s Name and Address

(DO NOT USE “ET AL.”) Mo Re Defendants, See Gttached

INSTRUCTIONS - READ CAREFULLY

 

 

 

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you mus! file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

3. Youmust file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as "VENUE LIST™ is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. Q5/15

 
Case 4:20-cv-01735 Document 1 Filed on 05/18/20 in TXSD Page 2 of 12

FILING FEE AND IN FORM4 PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. {n this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides *... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C,
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

[tis your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS
A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment? Y% YES = NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: 4 [ang Olso See Citached

2. Parties to previous lawsuit:

Plaintifi(s) Fy cederick Carter
Defendant(s) Brad Civ ngston at, a |

 

 

 

3. Court: Uf federal, name the district: if state, name the county. Uz S . Southern Distelch

4. Cause number: Y; (S-GV- 023 2¢

5. Name of judge to whom case was assigned:

6. Disposition: (Was the case dismissed, appealed. still pending?) Gor r"\ to Frial Covid “19

7. Approximate date of disposition: Post po ned April 63020 dare.

 

Rev. 05/15

bo

 

 
Case 4:20-cv-01735 Document 1 Filed on 05/18/20 in TXSD Page 3 of 12

I. PLACEOF PRESENT CONFINEMENT: Wallace Pack Unt, Navasota [x 27868

Ill. EXHAUSTION OF GRIEVANCE PROCEDURES: ed ZL, |
ch YES NO

Have you exhausted all steps of the institutional grievance procedure? See alta

 

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:

A. Name and address of pl aintiff: Evedgcick Cartec — LJa\ lace ‘fack -
No 7 868

    

 

B. Fullname ofeach defendant. his official position, his place of employment, and his full mailing address.

Defendant £1: Bryon Callier - Exeawlive Director
P.O. Box 4% Huntsville TX 734A

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
| ' | cial to me b Noticeally
Marking: My BGs Site with gold Brack Marker * tw Litigation Do Mot Destroy.
efendant Loarden. Baw! id. Latten, ne
Go VO. Bax 4400 Gatesviile Tk’ 659?
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Ke adegted and had 1a) place a prejudicial ¢ refoliatery SYS tem d Faijed ta

Pre @ m he a hotdinates
| f cly ee ht: 3 ° Assist Warden Claytane ro. Box. 4400

Gates ville Ik, 165%?

Briefly describe the act(s) or smission(s) of this defendant which you claimed harmed you.

He discriminated against me and retaliated againsh me due ta myself hoving
Legal |: Figat on againct TOCT.
Dofendant #4: Major Lj 4 htea = P.0.Box H4OO Gatesville

TA 2659?

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

He was discri mincbory. and. prejudicial, agai ast. Me. iw UCC. hearings

be eu = 29 gt Graover ~P:O:Roy 4400 Gates Wille. TY.

      
   

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you. °

He diiser) aisated ogans| fy and rokalinted aganct
Me due te ongang tigation gawwst och 4 eva Zga ns

Defendant *G' Me, Taylor Property OEEcer ~ Box N40
Gatesville TX 96599 ‘
This defendant Loss the Plainti\®s Propert Rev. 05/15

 
Case 4:20-cv-01735 Document 1 Filed on 05/18/20 in TXSD Page 4 of 12

Vv. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. ouneed not give

any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims. number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the

complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

Claim! See Otieched Page a2 For all Cloiins

to Be Listed ogainst these

 

 

 

 

 

 

 

DefendonTs

 

 

 

 

VI. RELIEF: Comp engate me. and all of the things Listed Below;

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

statutes. + in Ky R ly eR to Stop Mackin Li big ation OKenders ent on

ret TOCS files, fay Yip allo STOCS to violate AUF AUD cig ite Third replace proplty +
y Considerable aeeenr ee Eeieplntdae praperty fost Fe  Revic Git how Od Asuses tanate
tWuclation F taliation agai ! f

So as inmates usilt have some type o€ Fai r Choice instead sa (00% Gus ity Rate for TOCY hearvAgs
VI. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Fredevick Graom

   
  
  

B. List all TOCI-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

Texas * (aga 3l¢ USest Vicginia — Unavailable

Vill. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? — YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

1
2
3. Approximate date sanctions were imposed:__
4

. Have the sanctions been lifted or otherwise satisfied? YES NO

Rev. 05/15
Case 4:20-cv-01735 Document 1 Filed on 05/18/20 in TXSD Page 5 of 12

Not to my Knowledge

C. Has any court ever warned or notified you that sanctions could be imposed? YES NO

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(if more than one, use another piece of paper and answer the same questions.)

 

 

|. Court thatissued warning (if federal, give the district and division):
2. Case number:
3. Approximate date warning was issued:

 

Executed on: Ma, ; LO ad Frederic e

DAT

 

(Signature of Naintiff)

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of per} ury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if | am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.
3. J understand I] must exhaust all available administrative remedies prior to filing this lawsuit.

4. Tunderstand I am prohibited from bringing an in forma pauperis lawsuit if have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. lunderstand evenif] am allowed to proceed withoutprepayment of costs, ] am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

tr
Signed this — la a day of ___ , 29 avd.

(Day) ) (month (year)

Frederick Cacter
~F @2—

(Signature of Plainuff}

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15

 

 
 

fage* /

DeXend caateg!:20-cv-01735 Document 1 Filed on 05/18/20 in TXSD_ Page 6 of
Pla'vor Lighten - Rughes Unit, Gotesvi lle TX

: ' Tx
. hes Unit Gatesu \le

Sgt. Groover - Hug ) + Gatesuille TX,

| u Gin Uni
Pre perty Okicer Ms, Taylor - it gl es

Add itio na Lawsuits 5 Predenick Carter Vi Stalmsky, Moors, Wguyew
And Tackson V19- Cv~- 40 Cactec V, Boyd FiiG-cv~ 163

Sacter Vi Lt Qndrews VIQ-Cv-IG4 all Cases were Severed

From The one Lawsuit jn the Souter w District Court and These |
Cases usece all sent to the U.S. Eastern District Cauct Lutkwis
Division. :
TT. Exheoustion? Waiting an Step Ones ta be retuwed, 2 year time |
—bimit is pearing far me te Cile this Lawsuit, If Step Ones ansusens)

$ |
are | aistcotive Remedies 4S '
ever returned, will exhoust ad avai strat d ond I have ,

fequiced, But several Moviths have already passed OU” MNT)
Wei tten the grievance Department ahoul them severa| ne “had |
} and fell you anything. © have

8S Usual they we (

: y Tney Never reply

S0,Se much treuhle tas 1 past with Losl geievan ces, Gul
L do have Copies of al grievances gubmitted, just in Case,
But as all @rievances are returned’ No further action Lsartanted f

Thais if they Ore ever answered or teturned at all,
 

 

Clelen we 4:20-cv-01735 Document Filed on 05/18/20 in TXSD_ Page 7 of “Page a

eee

(i) Executive 0: rectar Bryan Collier has a S stem set into

— Place That is biased and pr wudicial To any offender whom takes
Legal action agarnast TOC, Cres myself has done and since the
Onset of Stactiag Case 431s -Cy- 03338 jn the SouTherw Oisteick
Gourt against TOC, a Very obvious and Noticeable marking

| Was placed on my TOCT File which in Rig, Botd, Black Marker, reads
NY LO the This said destgnatio

| ‘Ta Litigation, Do Net Destroy .
So Open cund obvious on the Leont of my ile, has cause me SO muck
merit because of S

| Prejud iciedl tr eatment and retaliatory treat
nall matters related to me and as SOOn &S

This Eile is present 1 Ol

| Okicials pick up my Pile, usually they respond Ushat do you have

—O Lawsuit against TOCS for?” And Because of This gaid designator
e to recieve very untovérable —

(ON my TOCT File, it has caused m

PeUrews abe decisions in & prejudicial and retaliatory mayd/Ver

| Because My £i\e daes have this evec presedl Mackings on the

_ Outgide of ry TOCT Fi le

oy Tn UCC meetings of July 201% Assistant Warden

; ayTon asKed about this Lavussuit against TOCT as soow xs

he picked up my Cile cand showed a strony displeasure iw me for
meoting

Pursuing my right to Cile a Lawsuit and at Tas UCC
ade my Custody Level |

Ossi stant Wardew Clayton denied to upgr }
Based on Ws animosity and prejudiceness be cars? Thad fh
ar Legal litigation agai net hes Emp loyer, TO CS:

: ON Januar 4™ 2020, Major Lighten was on my UCT
rant tte and He Zee Was more a oncied about whoct fype oe
Coke. v Co t had against Th oN tuhich is Clearly Vi's tlle
designation ans Picked up feom the Big, Bold, Black Marker

c n Litigation, Do Net Destroy) on the Cong at ot it.

And Some roys Later after this date,o ain Mayoc Lighten Was

ask: - ‘
Sking about is Lawsuit and proce To give me an unfawralele
evirew in thrs UCC reclass hearing, Preiud ‘cially ¢ retaliatora |.

wth.

é
On yee Doguynent 1 Filed on 05/18/20 in TXSD h e iF
A Page 8 of 1 3
Gang} or * Jawa et: 1620, Sgt Groover retaliated a disoriminat
OP) ) oy NoT EUen riling an OKender Protection Envestigation report
) Uihich 4 was desperately Try ing te file, due to other inmates trying

Extoot and take my Cormm'( SSaay by means of threatening meusilk&
tet Violence, Chs Sgt Groover was Wot af his B-fole Post and £ felt
ened on the bowling alley hy other ORKenders and No Sta usas at

“Tond § gate post, L resorted to go to the safety of Hughes tn ey

ot uihich time, L immediately told the Officer stationed there That £0
loched te Hine. te sack

ite file an OPL, She called Sgt Grooves and L exp
tigation and L ag reed.

That he usould pave te Lock me up pending Cin inves
£30 vot being af

Then From point one, his othec Ranking Stat UIAS ON Kim

hes po stat R-fole, then They said '€ the Camera shows Thet he usas ot B-Pok,
to report thes orl, My Vitals

: Weite me Up For comray te the tnFirmac

had te be checked prio te gorng te Lock up Cor an OPL and they were
Very mach elevated and ast waited, > continued te explain my OPL Fe
ry ch elevated and AS t J down andl

Sgt Greover and onsther Officer, Finally y vital Signs Went oo ore te
Wag taken by Sat. Groovet te 1d building to be housed «

(Shift Change and. Sgt Groover Was extremely mad af me and upset Tat
hss ranking Supecrors were scolding him For Leaving his B-Pole Post. As
L waited for Sot Groaver ts Crud me the appropriate housing, he Came

3 Back ond asked could £ walk ve Steps and L said We, Look
Onthis cane and inthis back Brace, No Ll cannot’ He state

You dorit, hove.any other Choice,” E said, I am Botte Bunk, Bottow
Row Restricted, “He said L dant care, (I building is full and its the »
Only house thet L Caa Crd foc yous” Le coceeded 42 take me
toa tuo Rew Cell which E was hand na Ked and had to Walle up
These Steps and uihen Sgt. Groover Was Leaurig and L Was

| Vehem enlly Co mp bararag, He sard I dort give o EL, File another |
bewssuit!

: G) Far Several
: dou ate Cold cell Mec any mattress ta Sag Blanket or Sheets |
orced te inter- change Sleeping on the Gold Hard |

(Steel Bunk
| Freezing tonne Cold Har cement Floor iw air Condi fioned |
: perature, On This thirdday L LIAS given On !
~ hatte SS Con anna Document 1 Filed on 05/18/20 in TxsSD- Page 9 of 12Page u

, ct Cell a ed sith Pepper -Sp ray as 1+ Was taken Srony

: - ell a fers doors dousn where avriother inmate was maced and
a Ken oUF of thys Cell, OQlso on this clate oft Jun, a QAOiY r Usas

| alse Jivens Sheets anda Blanket L; on. This Same cell, tahiah
Were also Contaminated wilh mace and caused me to have

| Skin irc itation Cond eye (em tation, I Compl ass ech to OFErcens
Gnd They Said“ FL__ Yn, File another Lowsuit.”Lohen the
Laundry Depactment Come. days Later they dicl exchange Th ese
Cortamincked sheets but stated that They did not have any klan Kets
Ovai table, thus ZL su@ered tremendously with buraing Shia and eyes
Car My entire Stay i'n I Building and OW icers Were very prayw cera
tome when I teied to get help with this matter and. dthers and
they useuld openly state, I dort care if you File a Lawsuiton me,
(9) On January 9 2oaQ I wernt to o(ucc) Unit Classification

Committee Hear; J ot which time I was under the impression
: Thot LUAS In Lact up Car fiVing cn (Pt) which £ had relayed to
Sgt-Groover and other Sta on Tan. gnd | ond the Mayer case Ss -
Served Mme vorth a Major Case foc refusing housing, writen ey P
Groover, falsely and iw retaliation, Sgt. Groover ever yoy se beky ~

duty + I feared For wy
yY TO Te ortor document the Fack that C
Only at tris Uce meeting did a member present (nitiate an OPL
'AVEes tigation as £ relayed to hee my feartul situation. Twas
Livid!/ Et this same Ue meeting Mejor Lighten inquited obeut my
beige Ht ainst TO GS, Ot This UCC meeting my £; le adourwed &
Neus Sticker on the front of it with a Big White Page attached
roca to The Froal, indicating That had ongoing litigation agent
On January sm a t oy brouahT me my pr ort;
property 1Cer g hy Propecty
Krom my coll which securit as supposed to haye packed as
Was Locked up on the Morwing of Toy. g nol in. The ‘wfirmory « :
LUhen this property Was brought to Mme, all Commss ary WAS missing, |
My Legal Work and Legal Books, my radio, Hot Pot, Headphones,
_Dight Lowi SERIE EF ABE Rly BITRE (PRR ey
: "0 ec uihowm died K cancer) EK wret ) Some of my Dear
Director ondewn , ° rote everyone From the Executive
OK; n ta Dovid Lofton the Hughes Unit Wavden and ?

OfGicer Ms. Tay lor, On a dot ughes Unit Wavden ane * Nperts
of Sho me , 1. adote close attec, Ms .Taylor brought mea parr

™ \
oy belongings - The Commigsary was gone, this happens ¢ ularly when OFFicecs
are Supposed to pack The *hrnates ra perky when he gets Locked Wr aid oe

Provide Ms, Tay lor uitth all of the property Papers which Lecould Firxd at
the time Considering a lot of Yny property and papers hoth legal and personal
were mSsing, OU cer Ms. Taylor constantly Us eS profanity and ver leally
buses inmates as she did me each and every time thet I tried fo cee
About “sy property, Being a God-fearnrg Christian Mow) TE just cou _

handle Oicer Taylor cursing Mme (ke

oMention ushich ad
P ich She Never respe ed To any
UWhen T did get out of Lock: oe, Enmates te

—AMloweds other inmates + kL my proper and they are
Also on The Mornin af Februned Rint as Was ein framstecress o
asked Fau|-Moumh okice Taylor abouT my Lost prep J od vith your ory

That aint my problem aay more, ur ass \S being transter ME,

haby ass Qrd you can rite the Warden akou
oo ©) or January Something, records will show rat again E ural
a Front of Mojor Lighten for m uce review for a custody eve
“Upgrade Prom a GU ot€ender tea Ga oender Ot hie tke sid
Mayor Lighten Was Mere iatecested in My Lawsultaganst vt :

2 give Q denial and un Foo role Pevieuls |
: On January AM™ QO030, I returned te the Hughes Unit From aw

| appointment in Galveston and vpon teturning as % G-4 custody oferdey
They housed mein II Building witha Pre-heacir9 Detention inmote
Awaiting An assaulting ar ORicer ltearing: whom was Very violent |
And combatative and He was a G-a custody Loved Offender For ang, |
(2 oFenders are not ever supposed te be housed with o-4 offenders

, And Pre-heariag Detevitron Jamates ace Wat supposed Te he housed we

_ Gegone Other thol) fre -heartng Detention in mores, Sgt. Frei mode me

| Arter This cel\ and he also Stated” Sarcy: File anather Lawsuit

| Te made me get in This cell evea wath This Said ORKender Threaten
© de haew against me pight inCeartt of Hive “
© wren Been aay MLgRL DP HCURE IR WE diy me
Section in which ZL identibied (nmaves whom caused me te File this OPE, sale)
clone to ploce my [re in danger as in petaliation as OKicers openly told me, ‘That

ushet you get for Filing Laws wits” Even though 5 always, Okicials $ind wo credit
+ Mey dont house The

. iW Claims ushen jamotes iSSUues AN OPL inves Tigations, atleas '

ind viduel in the Same od + Section to vohich L «fanti fred in The OrPL ushich

These inmotes lived (1;

the Lice Uihen 1 Etledthi's GPL on January qr r usrote about

: aL nys © Sgt Gedaver and Later on as it was investigated ly

4 +, he made me uscite a whole vew Statement and told me*Thes
- not “ Lawsuit So You Carrer tuke oll of thet infer naaion akout my
Sgt Geoouer out of it or Im jugt gory to deny it any haw. as You are

notin any dangec e

| (1) These Defendants had a policy and régulav practice
Yo discriminate and cetaliate agaist me for exercising
my reoht +o Lile a Lawsuit, E also was denied custedy

Legal UP codes Gg my ile US AL macked with an
nator which COASe biased

Obvious and viewable desig
TOCT OKicials and

and prejudicial decisions ushenedec
Employees picked up my Clo and ever before apeniny
Dy the outside Cover Wes No tceably mocked. |
12) The Delendarits Violated my ADA eights by making

, ye Dectocs orders Te
me Climb and sal “f Sto PS; when + none am on a Cade

 Rettam Rew and Betis unt testricfreans
and rene a Back Brace aster Mayor Back GSugery in May JOLS;

(13 L Challenge the 10C9 Disciplinary System because itis a Shown
and does wot afford inmates any Coie and (myo artied hear? 49 fo which
2 inmotes jrave gead-time,-wo ck Time, Comms s sary and. rec caotiona| pt Vi ledges
taken, in essence depriving 14 notes OF thet liheety Te be free. and enjoy

|The Low poivi badges prison We aad The heariag OF cer dees MOF base
me naAndOrn we, mthe eniolen ce and TOCY has a 100% guilty Rat

Nort etane me the
B) TRE® SEC Al aey Weoley OME OWT BEF © Mage?
Sm ployee, which makes them partial and sympathetic to the,
Charging Oficer andfer Stat® when it comes te The Usrite-up,
Testimony and 4+ Caring Olso thes heaving oF€icer Shares
ORices and regularly eals Lunch has beeaks and socializes
Loith OF iceps on these Units, Thus wet allowing inmates a
Fair and impactial disciplinacy hearing which takes ausap Their
Priviledges and Rig ht to be Lree Such as worktime t Good time,
8) Offen tnmates Procedura| sights according to the TDCI
Disciphnacy rules Book te. trounced unan and Flagraritly
Violated aS Mine Were on Januar gnc LOLI, at which time T
Was under The assumptien That attec reporting an OFL (wast gation,
That visas The pucpese afmyselt being placed th Loak-up, yetafter
Seven days in Lock-up, cand with wo 24 hour investigation Ne
Nequest or my Staten ent or Signature Gn TArs charge agains?

ve aS Policy states and reouices, GN January Tr eto he
| c up Cell with a werte-u
aor Gage Lady comes to This Lock-up Ce uw teed

Which Sot: Groover wrote against me prejadicialty, 4
Tetaliaksrally. And Wo prior Notice wnatsonver ne J! mn

C) Aise these Counsel Substitutes also Share gUIr ee
reg len Socialize iaith ther stafand do ne re a see « me
Better interest of inmates , they spend their om ok bch
of the Disciplinary Hearing OF icers and they donot otal "17
for The Inmates ja fhese Hoag ings. |

0) LT 4g Teuly aul ragesus Rat Disciplinary hearing OF ive rs,
Cind Nearly lO0% oS in mates guilty ot the Us rite Ups which They
Ate given, tls does That Compute for fair, equaland impartial

Sugtice foe inmates.
E\TOcT should not be allowed to Covery TiCTard take
lamate's priviledges and tig nt to be Lcee in these totally unfair tt -

Ur level Disciplinary hearings t ,
F) dice there weeds to be Cousel for inmatas nahepen daa of TOC,”
